Citation Nr: 1146243	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran died in October 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2011, the appellant was afforded a hearing before the undersigned Veterans Law Judge, who was designated to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  Specifically, she argues that the Veteran's cause of death is related to exposure to either Agent Orange, or asbestos, while on active duty.  See appellant's statement, received in September 2009.  In addition, she argues that the Veteran's service-connected diabetes mellitus, history of stroke, and status post carotid endarterectomy with residual scar, complicated his treatment for what is listed as the cause of death on his death certificate, i.e., idiopathic pulmonary fibrosis (IPF), and therefore contributed to his death.  In part, she argues that the Veteran was prevented from receiving steroidal treatment, and/or a lung transplant, for IFP because of his diabetes mellitus.  

The Board notes that post-service private treatment reports indicate that the Veteran was, in fact, treated with intravenous steroids.  However, this does not foreclose the possibility that certain types of steroids may have been more effective, but could not be administered due to a service-connected disability.  

The Veteran is shown to have served in Vietnam, and exposure to Agent Orange is established.  38 U.S.C.A. § 1116 (West 2002).  

The Veteran's death certificate shows that he died in October 2008.  In Part I, the death certificate lists the immediate cause of death as IPF.  Part II of the death certificate ("other significant conditions contributing to death but not resulting in the underlying cause given in Part I") lists "diabetes."  

At the time of the Veteran's death, service connection was in effect for diabetes mellitus, type 2, with erectile dysfunction and right second toe amputation and scar, diabetic peripheral neuropathy of the lower extremities, peripheral vascular disease of the bilateral lower extremities, diabetic retinopathy, and history of stroke, status post endarterectomy with residual scar.  His combined evaluation was 60 percent.  

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 C.F.R. § 3.312 (2011); see 38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2011). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

To the extent that a claim has been presented based on exposure to asbestos during service, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines "asbestos" as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

Idiopathic means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. App. 439, 443 (1995).

The Veteran's service personnel file has not been obtained.  On remand, it should be obtained, in order to allow for the RO/Appeals Management Center (AMC) to make a determination as to whether or not the Veteran was exposed to asbestos during service.  

In April 2009, an etiological opinion was obtained from a private physician, Dr. S.R.M.  He indicated that the Veteran's C-file had been reviewed, and stated:

According to the death certificate, the veteran's cause of death was IPF, which is idiopathic pulmonary fibrosis.  He however, was service-connected for type 2 diabetes with erectile dysfunction, bilateral lower extremity peripheral vascular disease with second toe amputation, bilateral lower extremity peripheral neuropathy, along with history of stroke.

Upon review of literature there is no known association between the diabetes and idiopathic pulmonary fibrosis in terms of etiology.  There is also no evidence of aggravation of idiopathic pulmonary fibrosis because of underlying diabetes, upon review of literature.  

In reviewing service-connection claims, the Board must make a determination as to whether the evidence is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found an examination or opinion was necessary in the first place.  See e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has held that most of the probative value of a medical opinion comes from its reasoning.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In this case, the April 2009 etiological opinion contains an insufficient rationale for adjudication of this claim.  In this regard, the physician did not discuss the possibility of service connection on a direct basis, to include as due to exposure to Agent Orange, or asbestos during service.  Nor did he provide an explanation in association with his conclusion that the Veteran's service-connected diabetes mellitus type 2 did not aggravated his IPF, other than to state that literature had been reviewed.  Accordingly, on remand, a supplemental opinion should be obtained from Dr. S.R.M., or, in the alternative, if he is not available, another etiological opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel file.  

2.  After the development requested in the first paragraph of this remand is completed, make a determination as to whether or not the Veteran is shown to have been exposed to asbestos during service.  

3.  After the development requested in the first two paragraphs of this remand is completed, request a supplemental opinion from Dr. S.R.M.  The claims folder and a copy of this REMAND should be reviewed by Dr. S.R.M., and he must annotate the supplemental opinion to show that the claims file was in fact made available for review in conjunction with the opinion. 

Dr. S.R.M. should be provided with a list of the Veteran's service-connected disabilities, and he should be informed as to whether or not exposure to asbestos during service is established.  

a) Dr. S.R.M. should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's cause of death was caused by his service, to include as due to exposure to Agent Orange during service, or, (if, and only if, exposure to asbestos during service is conceded by the RO/AMC), due to exposure to asbestos during service. 

b) If, and only if, Dr. S.R.M. determines that the Veteran's cause of death is not related to his service, he should express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's cause of death, was caused by, or aggravated by, any of the Veteran's service-connected disabilities.  

Dr. S.R.M. should also state whether any of the Veteran's service-connected disabilities restricted treatment for his nonservice-connected IPF, to include prevented of the use any steroids, and/or a lung transplant, and, if so, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any such restriction in treatment caused or aggravated the Veteran's IPF.  

If Dr. S.R.M. cannot express any part of the requested opinions, he should explain the reasons therefor.

4.  In the event Dr. S.R.M. is not available, request another etiological opinion from a physician.  The claims folder and a copy of this REMAND should be reviewed by the physician, and the physician must annotate the opinion to show that the claims file was in fact made available for review in conjunction with the opinion. 

The physician should be provided with a list of the Veteran's service-connected disabilities, and should be informed as to whether or not exposure to asbestos during service is established.  

a) The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's cause of death was caused by his service, to include as due to exposure to Agent Orange during service, or, (if, and only if, exposure to asbestos during service is conceded by the RO/AMC), due to exposure to asbestos during service. 

b) If, and only if, the physician determines that the Veteran's cause of death is not related to his service, the physician should then express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's cause of death, was caused by, or aggravated by, any of the Veteran's service-connected disabilities.  

The physician should also state whether any of the Veteran's service-connected disabilities restricted treatment for his nonservice-connected IPF, to include prevented of the use any steroids, and/or a lung transplant, and, if so, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any such restriction in treatment caused or aggravated the Veteran's IPF.  

If the physician cannot express any part of the requested opinions, the physician should explain the reasons therefor. 

d)  Dr. S.R.M./the physician should be advised as follows:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  

2.  Readjudicate the issue on appeal.  If the determination of this claim remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and her representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


